Title: To Thomas Jefferson from Peter Henry Leuba, 14 July 1824
From: Leuba, Peter Henry
To: Jefferson, Thomas


                        Sir,Staunton, July 14th 1824.
                        
                    I have not the honor of being known of you, but I am of the inhabitants of Fredericksburg, having inhabited the said town during three years; I am no less so in this place, having formed here an Academy, about 18 months ago, with satisfaction to the public as well as to myself; of which you may readily judge by reading the reports of respectable persons of this town, contained in the two papers, which I take the liberty of sending you with the present.With the protection of the same reporters & that of Senator Chapman Johnson, I respectfully take the liberty of offering my services & those of my son, who is about 20 years of age, as professors, of the French & Italian languages, for the University of Virginia, of which you are Rector; in case that those languages are included in the plan of instruction proposed for the said University.We think ourselves as capable of teaching those languages, as any other person, particularly the first, it being our nation tongue, & that having inhabited Italy during some years, we have been able to acquire a perfect knowledge of the latter.I was also well acquainted with the good German, but not having practised it during 25 years that I lived in France, & although I teach it here, I would not pretend to offer myself as a professor for the said language in a University, where the professors must possess all the qualities requisite.We could moreover teach Writing, Geography, & Arithmetic, if these branches of instruction, also correspond to the plan proposed for the said establishment.The hatred which I always bear to Tyranny & Tyrants; my love of Civil & Religious freedom, are the only motives, which actuated me, to abandon  my household Gods & to come settle with my family, in the country of Washington, Jefferson, Madison, Monroe & Franklin, so as to enjoy the inestimable felicity, which their talents, virtues & patriotism have so heroically procured their fellow citizens & posterity.The authentic certificates which the Government of Neuchatel in Switzerland (which is my native country,) remitted to me in 1817, at the moment of my departure from Europe, & which I will present you, Sir, satisfactorily prove, that I came here from my free & good will & they will further, show the opinion, which the said Government entertains towards me, not only respecting me, but also respecting my family.I have also obtained very good recommendations to several respectable persons of Boston, New York, & Philadelphia, to Mr A. Gallatin, &c. paticularly of the American Consul at Genoa, who is my intimate friend, to Mr Crownenshield, then Secretary of the navy.If you condescend Sir, to grant us your protection, so as to have us received as professors in the said University, I wish you to believe, that we will justify not only the reports which the inhabitants of Staunton, will make concerning us, but that moreover we will render ourselves worthy of your esteem & of the continuance of your good will.We have the honor to be, with the most profound respect, & the veneration which your virtues & your inappreciable qualities have inspired us,Sir, Your very humble & obedient servants,
                        Peter H. LeubaHenry Leuba, son